EXHIBIT 10.6

1


TERMS AND CONDITIONS
TO THE
NON-QUALIFIED STOCK OPTION AWARD PURSUANT
TO GEVITY HR, INC.


2002 STOCK INCENTIVE PLAN

    1.        Exercise of Option. Subject to the provisions of the Plan and the
Award which is made pursuant to the Gevity HR, Inc. 2002 Stock Incentive Plan
and subject also to these Terms and Conditions, which are incorporated in and
made a part of the attached Award:

    (a)        the Option may be exercised with respect to all or any portion of
the Vested Option Shares at any time during the Option Period by the delivery to
the Company, at its principal place of business, of a written notice of exercise
in substantially the form attached hereto as Exhibit 1;


    (b)        payment to the Company of the Exercise Price multiplied by the
number of Vested Option Shares being purchased (the “Purchase Price”) as
provided in Section 2; and


    (c)        payment of any tax withholding liability pursuant to Section 4
below.


Upon acceptance of such notice and receipt of payment in full of the Purchase
Price and any tax withholding liability, the Company shall cause to be issued a
certificate representing the Vested Option Shares purchased.

    2.        Purchase Price. Payment of the Purchase Price for all Vested
Option Shares purchased pursuant to the exercise of an Option shall be made

    (a)                in cash or certified check;


    (b)               by delivery to the Company of a number of shares of Stock
which have been owned by the Optionee for at least six (6) months prior to the
date of the Option’s exercise having a fair market value, as determined under
the Plan, on the date of exercise either equal to the Purchase Price or in
combination with cash or a certified check to equal the Purchase Price;


    (c)               by receipt of the Purchase Price in cash from a broker,
dealer or other “creditor” as defined by Regulation T issued by the Board of
Governors of the Federal Reserve System following delivery by the Optionee to
the Committee of instructions in a form acceptable to the Committee regarding
delivery to such broker, dealer or other creditor of that number of Option
Shares with respect to which the Option is exercised; or


    (d)               or any combination of the foregoing.


    3.        Vested Option Shares. The Option Shares shall become vested in the
manner provided in the Vesting Schedule attached hereto. In the event of a
Change in Control, including a Change in Control approved by the Board of
Directors, the Committee, acting with the consent of the Board of Directors, may
accelerate the vesting of the Option Shares in whole or in part.

    4.        Withholding. The Optionee must satisfy any federal, state and
local, if any, withholding taxes imposed by reason of the exercise of the Option
either by paying to the Company the full amount of the withholding obligation
(i) in cash, (ii) by electing, irrevocably and in writing in substantially the
form attached hereto as Exhibit 2 (a “Withholding Election”), to have the actual
number of shares of Stock issuable upon exercise reduced by the smallest number
of whole shares of Stock which, when multiplied by the Fair Market Value of the
Stock as of the date the Option is exercised, is sufficient to satisfy the
amount of the withholding tax; or (iii) by any combination of the above. The
Optionee may make a Withholding Election only if the following conditions are
met:

    (a)        the Withholding Election is made on or prior to the date on which
the amount of tax required to be withheld is determined (the “Tax Date”) by
executing and delivering to the Company a properly completed Withholding
Election; and


    (b)        any Withholding Election made will be irrevocable; however, the
Committee may, in its sole discretion, disapprove and give no effect to any
Withholding Election.


    5.        Rights as Shareholder. Until the stock certificates reflecting the
Option Shares accruing to the Optionee upon exercise of the Option are issued to
the Optionee, the Optionee shall have no rights as a shareholder with respect to
such Option Shares. The Company shall make no adjustment for any dividends or
distributions or other rights on or with respect to Option Shares for which the
record date is prior to the issuance of that stock certificate, except as the
Plan or the attached Award otherwise provides.

    6.        Restriction on Transfer of Option and of Option Shares. Except as
otherwise expressly permitted by the Committee in writing, the Option evidenced
hereby is nontransferable other than by will or the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionee only
by the Optionee (or in the event of his disability, by his personal
representative) and after his death, only by his legatee or the executor of his
estate.

    7.        Termination for Cause. In the event the Optionee’s service as an
employee of the Company is terminated for Cause, the Option shall terminate and
the Optionee shall thereby not be entitled to exercise the Option to acquire the
Option Shares. “Cause” for purposes of this Award shall mean (a) the conviction
of the Optionee of a felony under criminal laws or of a misdemeanor under
criminal laws involving fraud, embezzlement or theft; or (b) the determination
of the Board of Directors of the Company that the Optionee has become unable as
a result of alcohol or illegal drug use to carry out the responsibilities of his
employment.

    8.        Changes in Capitalization.

    (a)        Except as provided in Subsection (b) below, if the number of
shares of Stock shall be increased or decreased by reason of a subdivision or
combination of shares of Stock, the payment of an ordinary stock dividend in
shares of Stock or any other increase or decrease in the number of shares of
Stock outstanding effected without receipt of consideration by the Company, an
appropriate adjustment shall be made by the Committee, in a manner determined in
its sole discretion, in the number and kind of Option Shares and in the Exercise
Price.


    (b)        In the event of a merger, consolidation, reorganization,
extraordinary dividend or other change in the corporate structure of the
Company, including a Change in Control, or tender offer for shares of Stock, the
Company shall provide for an appropriate adjustment to the Option or provide for
the substitution of a new option which adjustment or substitution shall be
consistent with the event requiring the adjustment or substitution; provided,
however, in the event the Company will not be the surviving entity as a result
of the event and the surviving entity does not agree to the adjustment or
substitution, the Committee may elect to terminate the Option Period as of the
date of the Change in Control in consideration of the payment to the Optionee of
the sum of the difference between the then Fair Market Value of the Stock and
the Exercise Price for each Option Share as to which the Option has not been
exercised as of the date of the Change in Control.


    (c)        The existence of the Plan and the Option granted pursuant to this
Agreement shall not affect in any way the right or power of the Company to make
or authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Stock or the rights thereof, the dissolution or liquidation of the Company,
any sale or transfer of all or any part of its business or assets, or any other
corporate act or proceeding. Any adjustment pursuant to this Section may
provide, in the Committee’s discretion, for the elimination without payment
therefor of any fractional shares that might otherwise become subject to any
Option.


    9.        Special Limitation on Exercise. No purported exercise of the
Option shall be effective without the approval of the Committee, which may be
withheld to the extent that the exercise, either individually or in the
aggregate together with the exercise of other previously exercised stock options
and/or offers and sales pursuant to any prior or contemplated offering of
securities, would, in the sole and absolute judgment of the Committee, require
the filing of a registration statement with the United States Securities and
Exchange Commission or with the securities commission of any state. If a
registration statement is not in effect under the Securities Act of 1933, or any
applicable state securities law with respect to shares of Stock purchasable or
otherwise deliverable under the Option, the Optionee (a) shall deliver to the
Company, prior to the exercise of the Option or as a condition to the delivery
of Stock pursuant to the exercise of an Option exercise, such information,
representations and warranties as the Company may reasonably request in order
for the Company to be able to satisfy itself that the Option Shares are being
acquired in accordance with the terms of an applicable exemption from the
securities registration requirements of applicable federal and state securities
laws and (b) shall agree that the shares of Stock so acquired will not be
disposed of except pursuant to an effective registration statement, unless the
Company shall have received an opinion of counsel that such disposition is
exempt from such requirement under the Securities Act of 1933 and any applicable
state securities law.

    10.        Legend on Stock Certificates.  Certificates evidencing the Option
Shares, to the extent appropriate at the time, shall have noted conspicuously on
the certificates a legend intended to give all persons full notice of the
existence of the conditions, restrictions, rights and obligations set forth
herein and in the Plan.

    11.        Governing Laws. This Award and the Terms and Conditions shall be
construed, administered and enforced according to the laws of the State of
Florida; provided, however, the Option may not be exercised except in compliance
with exemptions available under applicable state securities laws of the state in
which the Optionee resides and/or any other applicable securities laws.

    12.        Successors. This Award and the Terms and Conditions shall be
binding upon and inure to the benefit of the heirs, legal representatives,
successors and permitted assigns of the Optionee and the Company.

    13.        Notice. Except as otherwise specified herein, all notices and
other communications under this Award shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

    14.        Severability. In the event that any one or more of the provisions
or portion thereof contained in the Award and these Terms and Conditions shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
the same shall not invalidate or otherwise affect any other provisions of the
Award and these Terms and Conditions, and the Award and these Terms and
Conditions shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

    15.        Entire Agreement. Subject to the terms and conditions of the
Plan, the Award and the Terms and Conditions express the entire understanding of
the parties with respect to the Option.

    16.        Violation. Any transfer, pledge, sale, assignment, or
hypothecation of the Option or any portion thereof shall be a violation of the
terms of the Award or these Terms and Conditions and shall be void and without
effect.

    17.        Headings and Capitalized Terms. Section headings used herein are
for convenience of reference only and shall not be considered in construing the
Award or these Terms and Conditions. Capitalized terms used, but not defined, in
either the Award or the Terms and Conditions shall be given the meaning ascribed
to them in the Plan.

    18.        Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of the
Award and these Terms and Conditions, the party or parties who are thereby
aggrieved shall have the right to specific performance and injunction in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative.

    19.        No Right to Continued Employment. Neither the establishment of
the Plan nor the award of Option Shares hereunder shall be construed as giving
the Optionee the right to continued service as an employee of the Company.

Exhibit 1 — Page 4


EXHIBIT 1


NOTICE OF EXERCISE OF STOCK
OPTION TO PURCHASE
COMMON STOCK OF GEVITY HR, INC.

Name     ____________________________
Address ____________________________
Date _____________________________


Gevity HR, Inc.
600 301 Boulevard West
Suite 202
Bradenton, Florida 34205
Attn: Corporate Secretary

Re: Exercise of Incentive Stock Option

Gentlemen:

        Subject to acceptance hereof by Gevity HR, Inc. (the “Company”) pursuant
to the provisions of the Gevity HR, Inc. 2002 Stock Incentive Plan (the “Plan”)
I hereby give notice of my election to exercise options granted to me to
purchase ______________ shares of common stock $.01 par value (“Common Stock”),
of the Company under the Non-Qualified Award (the “Award”) dated as of
____________. The purchase shall take place as of __________, 200__ (the
“Exercise Date”).

        On or before the Exercise Date, I will pay the applicable purchase price
as follows:

[  ]         by delivery of cash or a certified check for $___________ for the
full purchase price payable to the order of Gevity HR, Inc.


[  ]         by delivery of cash or a certified check for $___________
representing a portion of the purchase price with the balance to consist of
shares of Common Stock that I have owned for at least six months and that are
represented by a stock certificate I will surrender to the Company with my
endorsement. If the number of shares of Common Stock represented by such stock
certificate exceed the number to be applied against the purchase price, I
understand that a new stock certificate will be issued to me reflecting the
excess number of shares.


[  ]         by delivery of a stock certificate representing shares of Common
Stock that I have owned for at least six months which I will surrender to the
Company with my endorsement as payment of the purchase price. If the number of
shares of Common Stock represented by such certificate exceed the number to be
applied against the purchase price, I understand that a new certificate will be
issued to me reflecting the excess number of shares.


[  ]         by delivery of the purchase price by _________________________, a
broker, dealer or other “creditor” as defined by Regulation T issued by the
Board of Governors of the Federal Reserve System. I hereby authorize the Company
to issue a stock certificate for the number of shares indicated above in the
name of said broker, dealer or other creditor or its nominee pursuant to
instructions received by the Company and to deliver said stock certificate
directly to that broker, dealer or other creditor (or to such other party
specified in the instructions received by the Company from the broker, dealer or
other creditor) upon receipt of the purchase price.


        The required federal, state and local income tax withholding
obligations, if any, on the exercise of the Award shall also be paid on or
before the Exercise Date in the manner provided in the Withholding Election
previously tendered or to be tendered to the Company no later than the Exercise
Date.

        As soon as the stock certificate is registered in my name, please
deliver it to me at the above address.

        If the Common Stock being acquired is not registered for issuance to and
resale by the Optionee pursuant to an effective registration statement on Form
S-8 (or successor form) filed under the Securities Act of 1933, as amended (the
“1933 Act”), I hereby represent, warrant, covenant, and agree with the Company
as follows:

        The shares of the Common Stock being acquired by me will be acquired for
my own account without the participation of any other person, with the intent of
holding the Common Stock for investment and without the intent of participating,
directly or indirectly, in a distribution of the Common Stock and not with a
view to, or for resale in connection with, any distribution of the Common Stock,
nor am I aware of the existence of any distribution of the Common Stock;

        I am not acquiring the Common Stock based upon any representation, oral
or written, by any person with respect to the future value of, or income from,
the Common Stock but rather upon an independent examination and judgment as to
the prospects of the Company;

        The Common Stock was not offered to me by means of publicly disseminated
advertisements or sales literature, nor am I aware of any offers made to other
persons by such means;

          I am able to bear the economic risks of the investment in the Common
Stock, including the risk of a complete loss of my investment therein;


        I understand and agree that the Common Stock will be issued and sold to
me without registration under any state law relating to the registration of
securities for sale, and will be issued and sold in reliance on the exemptions
from registration under the 1933 Act, provided by Sections 3(b) and/or 4(2)
thereof and the rules and regulations promulgated thereunder;

        The Common Stock cannot be offered for sale, sold or transferred by me
other than pursuant to: (A) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;

        The Company will be under no obligation to register the Common Stock or
to comply with any exemption available for sale of the Common Stock without
registration or filing, and the information or conditions necessary to permit
routine sales of securities of the Company under Rule 144 under the 1933 Act are
not now available and no assurance has been given that it or they will become
available. The Company is under no obligation to act in any manner so as to make
Rule 144 available with respect to the Common Stock;

        I have and have had complete access to and the opportunity to review and
make copies of all material documents related to the business of the Company,
including, but not limited to, contracts, financial statements, tax returns,
leases, deeds and other books and records. I have examined such of these
documents as I wished and am familiar with the business and affairs of the
Company. I realize that the purchase of the Common Stock is a speculative
investment and that any possible profit therefrom is uncertain;

        I have had the opportunity to ask questions of and receive answers from
the Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs. I
have received all information and data with respect to the Company which I have
requested and which I have deemed relevant in connection with the evaluation of
the merits and risks of my investment in the Company;

        I have such knowledge and experience in financial and business matters
that I am capable of evaluating the merits and risks of the purchase of the
Common Stock hereunder and I am able to bear the economic risk of such purchase;
and

        The agreements, representations, warranties and covenants made by me
herein extend to and apply to all of the Common Stock of the Company issued to
me pursuant to this Award. Acceptance by me of the certificate representing such
Common Stock shall constitute a confirmation by me that all such agreements,
representations, warranties and covenants made herein shall be true and correct
at that time.

        I understand that the certificates representing the shares being
purchased by me in accordance with this notice shall bear a legend referring to
the foregoing covenants, representations and warranties and restrictions on
transfer, and I agree that a legend to that effect may be placed on any
certificate which may be issued to me as a substitute for the certificates being
acquired by me in accordance with this notice.

              Very truly yours,___________________________

AGREED TO AND ACCEPTED:___________________________________________

GEVITY HR, INC.

By: _________________________________

Title: __________________________

Number of Shares
Exercised:_______________________

Number of Shares Remaining:____________________        
Date:_____________________

Exhibit 2 — Page 2


EXHIBIT 2


NOTICE OF WITHHOLDING ELECTION
GEVITY HR, INC. 2002 STOCK INCENTIVE PLAN

TO:      Gevity HR, Inc. Attn: Corporate Secretary

FROM:______________________________

RE: Withholding Election

        This election relates to the Option identified in Paragraph 3 below. I
hereby certify that:

    (1)               My correct name and social security number and my current
address are set forth at the end of this document.


    (2)               I am (check one, whichever is applicable).


     [        ]        the original recipient of the Option.


     [         ]        the legal representative of the estate of the original
recipient of the Option.


     [         ]        a legatee of the original recipient of the Option.


     [         ]        the legal guardian of the original recipient of the
Option.


    (3)        The Option pursuant to which this election relates was issued
under the Gevity HR, Inc. 2002 Stock Incentive Plan in the name of
_____________________ for the purchase of a total of __________ shares of Common
Stock. This election relates to _____________ shares of Common Stock issuable
upon exercise of the Option (the “Stock”), provided that the numbers set forth
above shall be deemed changed as appropriate to reflect the applicable Plan
provisions.


    (4)        In connection with any exercise of the Option with respect to
Stock, I hereby elect:


    [         ] to have certain of the shares otherwise issuable pursuant to the
exercise withheld by the Company for the purpose of having the value of the
shares applied to pay federal, state, and local, if any, taxes arising from the
exercise.


    [         ] to tender shares held by me for a period of at least six (6)
months prior to the exercise of the Option for the purpose of having the value
of the shares applied to pay such taxes.


    The        shares to be withheld or tendered, as the case may be, shall
have, as of the Tax Date applicable to the exercise, a fair market value equal
to the minimum statutory tax withholding requirement under federal, state and
local law in connection with the exercise.


    (5)        This Withholding Election is made no later than the Tax Date and
is otherwise timely made pursuant to the Plan.


    (6)        I understand that this Withholding Election may not be revised,
amended or revoked by me.


    (7)        The Plan has been made available to me by the Company, I have
read and understand the Plan and I have no reason to believe that any of the
conditions therein to the making of this Withholding Election have not been met.


    (8)        Capitalized terms used in this Notice of Withholding Election
without definition shall have the meanings given to them in the Plan.


Dated: ____________________

Social Security Number: _____-______-_______

____________________________________
Signature

____________________________________
Name (printed)

_____________________________________
Street Address

_____________________________________
City, State, Zip Code